THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln VULONE 2007 Lincoln VULDB-IV Lincoln AssetEdge® VUL Lincoln VULDB-II Lincoln VULONE 2005 Lincoln VULCV-II/Flex Elite Series Lincoln VULONE Lincoln VULCV-III Lincoln VULCV-IV Lincoln VULDB Elite Series Momentum VULONE 2007 Momentum VULONE 2005 Momentum VULONE Lincoln VULCV Lincoln VULCV-II Lincoln VULDB Lincoln Life Flexible Premium Variable Life Account R Lincoln SVULONE 2007 Lincoln SVUL-IV Lincoln PreservationEdgeSM SVUL Lincoln SVUL-III Elite Series Lincoln SVULONE Lincoln SVUL-II Elite Series Momentum SVULONE 2007 Lincoln SVUL Momentum SVULONE Lincoln SVUL-II Lincoln Life Flexible Premium Variable Life Account S Lincoln Corporate Commitment VUL Lincoln CVUL Series III Elite Lincoln Corporate Variable 5 Lincoln Corporate Variable 4 Lincoln Life Flexible Premium Variable Account JF-A Ensemble Exec 2006 Ensemble Protector Ensemble Exec Ensemble II Ensemble Accumulator Ensemble III Lincoln Life Flexible Premium Variable Account JF-C Ensemble SL LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account M Lincoln VULONE 2007 Lincoln VULDB-IV Lincoln AssetEdge® VUL Lincoln VULDB-II Lincoln VULONE 2005 Lincoln VULCV-II/Flex Elite Series Lincoln VULONE Lincoln VULCV-III Lincoln VULCV-IV Lincoln VULDB Elite Series Momentum VULONE Momentum VULONE 2005 Lincoln VULONE 2010 Lincoln VULDB Lincoln VULCV LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln SVULONE 2007 Lincoln SVUL-IV Lincoln PreservationEdgeSM SVUL Lincoln SVUL-III Elite Series Lincoln SVULONE Lincoln SVUL Lincoln SVUL-II Elite Series LLANY Separate Account S for Flexible Premium Variable Life Insurance Lincoln Corporate Commitment VUL Lincoln CVUL Series III Elite Lincoln Corporate Variable 5 Lincoln Corporate Variable 4 Lincoln Life & Annuity Flexible Premium Variable Life Account JA-B Ensemble II NY Supplement dated December 30, 2011 to the Prospectus, as supplemented This Supplement outlines changes to the investment options under your policy. All other provisions outlined in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes and requires no action on your part. The Lincoln Variable Insurance Products Trust has informed us that the following fund name changes will be effective as set forth in the prospectuses for the funds. · LVIP Conservative Profile Fund will be changed to LVIP Protected Profile Conservative Fund; · LVIP Moderate Profile Fund will be changed to LVIP Protected Profile Moderate Fund; · LVIP Moderately Aggressive Profile Fund will be changed to LVIP Protected Profile Growth Fund. For complete details relating to these fund name changes, please refer to the funds’ prospectuses, as supplemented. This Supplement is for informational purposes and requires no action on your part. Please retain this Supplement for future reference.
